Name: 2005/127/EC: Commission Decision of 11 February 2005 on the clearance of the accounts of certain paying agencies in Belgium, Spain and Greece in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2001 financial year (notified under document number C(2005) 295)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  Europe; NA;  budget
 Date Published: 2005-02-15

 15.2.2005 EN Official Journal of the European Union L 43/24 COMMISSION DECISION of 11 February 2005 on the clearance of the accounts of certain paying agencies in Belgium, Spain and Greece in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2001 financial year (notified under document number C(2005) 295) (Only the Dutch, French, Greek and Spanish texts are authentic) (2005/127/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(3) thereof, After consulting the Fund Committee, Whereas: (1) Commission Decision 2002/461/EC of 12 June 2002 on the clearance of the accounts of Member States' expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2001 financial year (2) cleared the accounts of all the paying agencies except for the Belgian agency Betaalorgaan van de Vlaamse Gemeenschap, the Spanish FEGA and Basque Country paying agencies, and the Greek paying agencies. (2) Following the transmission of new information by Belgium, Spain and Greece, and after additional checks, the Commission can now take a decision on the veracity, completeness, and accuracy of the accounts submitted by the paying agencies concerned. (3) In clearing the accounts of the Belgian, Spanish and Greek paying agencies concerned, the Commission must take account of the amounts already paid to Belgium and withheld from Spain and Greece on the basis of Decision 2002/461/EC. Accordingly, this Decision has no financial consequences. (4) In accordance with Article 7(3) of Regulation (EC) No 1258/1999 and Article 7(1) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (3), this Decision, adopted on the basis of accounting information, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Belgian paying agency Betaalorgaan van de Vlaamse Gemeenschap, the Spanish FEGA and Basque Country paying agencies, and the Greek paying agencies GEDIDAGEP/ OPEKEPE concerning expenditure financed by the EAGGF Guarantee Section for the 2001 financial year are hereby cleared. The amounts which are recoverable from, or payable to, each Member State in accordance with this Decision are set out in the Annex. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Spain and the Hellenic Republic. Done at Brussels, 11 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 160, 18.6.2002, p. 28. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 2025/2001 (OJ L 274, 17.10.2001, p. 3). ANNEX Clearance of accounts of the Belgian, Spanish and Greek paying agencies not cleared by Decision 2002/461/EC 2001 financial year (in EUR) Member States 2001  Expenditure of paying agencies whose accounts have been cleared Reductions and suspensions for the entire financial year Total including suspensions and reductions Advances paid to the Member State for the financial year Amount to be recovered from ( ) or reimbursed to (+) the Member State Amount recovered from ( ) or paid to (+) the Member State under Decision 2002/461/EC Amount to be recovered from ( ) or paid to (+) the Member State under this Decision = expenditure declared in the annual declaration a b c = a + b d e = c  d f g = e  f BE 934 642 272,81 0,00 934 642 272,81 934 490 884,20 151 388,61 151 388,61 0,00 ES 6 172 928 253,67 665 990,46 6 173 594 244,13 6 175 677 330,06  2 083 085,93  2 083 085,93 0,00 EL 2 605 366 573,71 6 353 785,52 2 611 720 359,23 2 612 141 460,31  421 101,08  421 101,08 0,00